Exhibit 10.1

Amendment Number 1 to the Argonaut Deferred Compensation Plan for

Non-Employee Directors (the “Plan”)

August 6, 2007

WHEREAS, Argonaut Group, Inc. (the “Company”) adopted the Plan effective
December 16, 2005 as a way to provide certain deferred compensation benefits to
non-employee members of the board of directors of the Company;

WHEREAS, the Company desires to amend the Plan in the manner herein set forth
below.

NOW, THEREFORE, pursuant to the authority reserved to it under Section 9.02 of
the Plan, the Company hereby amends the Plan as follows:

 

  1. Section 1.03 of the Plan is amended by deleting the final two sentences
thereof.

 

  2. Section 5.01 of the Plan is hereby deleted and the following substituted
therefor:

 

  5.01 Distributions. Subject to the provisions of this Section 5.01, all
Benefit Payments shall be made by the Company in the form of shares of the
Company’s stock purchased by the Company using funds available from its general
assets. No previously unissued shares of the Company’s stock shall be reserved
or issued in connection with the Plan. Notwithstanding the foregoing, a
Participant may elect at any time prior to the commencement of the calendar year
in which a Distribution Event occurs to receive the value of a Benefit Payment
in cash, with such election continuing in effect until subsequently changed by
the Participant. For purposes of determining the number of shares of stock to be
delivered to a Participant (in the case of Benefit Payments to be made in stock)
and determining the amount of cash to be distributed to a Participant (in the
case of Benefit Payments to be made in cash), the value of shares of the
Company’s stock shall be determined by reference to the closing price of the
Company’s stock on the national stock exchange on which such stock is listed on
the next trading day after the Distribution Event triggering such payment.

 

  3. Section 7.01 of the Plan is hereby deleted and the following substituted
therefor:

 

  7.01 Distribution Events. A Participant or Beneficiary under this Plan shall
be eligible to receive a Benefit Payment under this Plan only upon the
occurrence of a Distribution Event, which shall be deemed to occur on the
earlier of:

 

  (a) The date on which a Participant ceases to be a member of the Board due to
the Participant’s retirement;



--------------------------------------------------------------------------------

  (b) The date on which a Participant ceases to be a member of the Board due to
death or Total Disability;

 

  (c) The date on which a Participant ceases to be a member of the Board for any
reason other than for death, retirement, Total Disability or Termination with
Cause;

 

  (d) The date on which an Award is made to the Participant’s Account for
services performed during the year in which the Participant retired, died, or
became Totally Disabled;

 

  (e) The date on which a Change in Control becomes effective; or

 

  (f) February 15, 2008.

 

  4. Section 7.02 of the Plan is amended by adding new subsection (e) to read as
follows:

 

  (e) February 15, 2008 Payments. Upon the occurrence of a Distribution Event
relating to February 15, 2008, the Plan Administrator shall distribute the
resulting Benefit Payment to the Participant or the Participant’s Beneficiary on
February 19, 2008 but in no event shall such Benefit Payment be made later than
December 31, 2008.

IN WITNESS WHEREOF, the Company hereby adopts this Amendment Number 1 as of the
date first written above.

 

ARGONAUT GROUP, INC.  

/s/ Craig S. Comeaux

By:

  Craig S. Comeaux

Its:

  Vice President, Secretary and Deputy General Counsel

 

2